Gregg, J., dissenting says : I would have added nothing to what I said in the case of Sheppard vs. Thomas, upon the main question in this case, but it seems that I did not make myself fully comprehended by the court. In that case I assumed that absolute owners of real property had a right to sell and convey the same or any part thereof or interest therein, or they could sell, subject to any conditions, restrictions or limitations, (not prohibited by law) and they could reserve just such right or interest, contingent or absolute, as they saw fit, and that, under our registry laws, wlien a deed was put upon record, all concerned must know in whom the title vested, and the full extent of, and all limitations upon such title; the record affects such with notice. I also assumed that the courts, in consuming a deed, should endeavor to arrive at the meaning and intention of the contracting parties; that this fundamental rule in the law' of contracts, as long since declared by this court, Davis vs. Tarwater, 15 Ark., 287, is as applicable to agreements by deed as any other contracts, and when the contracting parties express their intention, the courts are not authorized to attach any other meaning to their agreements than what they themselves do, and that the courts ought to carry out the expressed will'of‘the parties. And I assumed further, that what is considered odious in secret — hidden,, liens — including what is technically equitable liens, does not attach to any lien created or reserved upon the face of a deed or otherwise published, by recording-under the registry acts, so all can see the extent of the vendor’s claims and the vendee’s title. Every purchaser is supposed to investigate title 'before he invests his money. He would certainly be guilty of culpable laches if he did not ask an exhibit of the seller’s titles, and he has only to read the deed, or its record, to see exactly what title is held by liis vendor; he sees all that has been convoyed to him, and all the incumbrances, conditions and limitations upon such'title, and consequently knows exactly what interest he is getting by the purchase, and cannot be deceived by any parol representations. The liens disfavored, by courts, are those wherein a vendor makes a clear and unconditional conveyance, evidencing- a receipt of the purchase price, and after that attempts to hold a secret lien for purchase money. If the intention of the pai’ties is-to govern, when they assert, by a solemn provision in their deed, that a lien shall be held until the purchase mono}' is paid, I know of no law or rule giving us the right to say they meant only so long as the vendor held the notes, and did not mean what they said, until the notes were paid off. Had they wanted a lien in Bocage’s favor only, they could just as well have said so ; they did not say that, and we must presume they did not so intend, and from the stress this court puts upon the presumption that Bocage knew the law, we can certainly be indulged in assuming that he knew the force of common, plain English words. In the argument, the court say: “This deed says Bocage shall have lien;” this is the error; it says a lien is reserved for the payment of the purchase money. They say the lien was not to give these notes a greater value than they otherwise would have possessed. How was this conclusion reached? . We see nothing of the kind in the deed, and no intimatiou to that effect appearing anywhere between the parties, and by our reflections on the conduct and declarations of the parties, we arrive at exactly the opposite conclusion. ¥e think it was the vendor’s interest, and by his words and actions he has sufficiently shown, that it was his intention to make these notes most valuable, and we are not confined alone to the fact that such notes are commercial paper, and are largely put on the market in the business transactions of the country, but when Bocage so soon put them on the market, we may well conclude he intended to use them in that way, and reserving a lien for their payment, signified his intention to secure such payment. The court say: “Bocage knew, as docs every man who understands the law, that after he executed an absolute deed for the land, that his vendor’s lien was only good as against the vendee, his heirs and other privies in estate, and' purchasers -with notice.” Now if this stipulation in the deed was sufficient to compel purchasers to see that he was paid, why was it not sufficient to require them to see that the notes were paid, if the stipulation required such payment, which, in this case, is not controverted? But they say when Bocage executed an absolute deed, he knew, etc. Now we think this is a misapplication of a significant term. Tliis* as we understand it, was not aii absolute deed in the legal or common acceptation of that term; to bo absolute is to be free from all condition or limitation. This deed is not such, and to reason from that assumption, the argument is at fault and the conclusion wrong. The stipulation, in this deed, made it the reverse of absolute, and such condition, incorporated in the deed, carried with it rights that would not follow secret equities upon an absolute deed; hence it seems fallacious to urge such reasons -in this case as are applicable when deeds are absolute on their face. The court say: “It is true the notes were to remain liens until the purchase money was paid, but it must be borne in mind, this language must be restricted in its meaning to the contracting parties,” etc. Why change the meaning in this ? Why restrict it more than any other clause in the deed ? If expressed in the deed, it is no secret lien, it becomes notorious by being of record, and we favor letting the whole deed mean what the grantor and grantee intended it should mean. ' In another paragraph of the opinion it is said: “They only wanted notice’that the purchase money was not paid.” If that be so, then the words, creating or declaring this lien, were without any necessary use or meaning, because, before that time, they had set out in the deed the fact that only one third of the purchase money had been paid, and that two-thirds were not paid, and not to be paid until times fixed long in the future ; and are we to suppose that the parties, after they had shown that the purchase money was not paid, went on to formally declare that a lien should be held merely to repeat what they had already announced. It seems that, this could not have been the intent. As intimated, in the beginning of these remarks, we seem to differ in the groundwork of this question; the majority seem to hold that a vendor cannot pass a legal title, and, in the same contract or deed, hold an equitable one that will enure to the benefit of an assignee of notes, while I hold that an absolute owner can sell what interest in the title he chooses, and withhold what he chooses, and for just such purpose (not unlawful) as he. sees fit, and that the written contract or deed between him and the vendee is to evidence the intention, obligation and rights of the parties, and, in construing a deed, full effect should be given to all its conditions and stipulations as they •were understood between the contracting parties. But I will only refer, to my argument and the authorities cited in the case of Sheppard vs. Thomas, 26 Ark., 617, and not comment at length.